mayDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/29/2021 has been entered. Claims 1-17 are pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 16 of “skis attached to one of the housing and the handle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shende (20070207876) in view of Klein (20030162599).

 	Regarding claim 1, Shende (Figures 1-18) teaches a coaching tool for footwork development, comprising: a plurality of shims (Fig. 3-4, Part No. 24, 25, 28; Fig. 5, Part No. 14, 24) arranged parallel to one another (Para. 0028-0029); a housing (Fig. 1, Part 
 	Shende does not teach a housing surrounding the shims, and the housing and the shims being designed to provide a kinesthetic response to a user upon a foot of the user contacting the housing and the shims, and the kinesthetic response indicating to the user that the foot of the user is in an undesired location as it pertains to the footwork development.
 	Klein (Figures 1-12) teaches a housing (104) surrounding the shims (Fig. 10, Part No. 300, 306) (Para. 0067), and the housing and the shims being designed to provide a kinesthetic response to a user upon a foot of the user contacting the housing and the shims (Para. 0032), and the kinesthetic response indicating to the user that the foot of the user is in an undesired location as it pertains to the footwork development.
 	It is noted that the claim recitation of “the kinesthetic response indicating to the user that the foot of the user is in an undesired location as it pertains to the footwork development” is directed to the intended use of the claimed apparatus and the prior art of Klein is fully capable performing the recited limitation. The prior art of Klein discloses (Para. 0032) discloses: “in addition, since the grip 110 is formed as a single monolithic 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Shende with the housing and the shims being designed to provide a kinesthetic response to a user upon a foot of the user contacting the housing and the shims as taught by Klein as a means of providing Kinesthetic feedback to a user using/training with a sporting implement (Klein: Para. 0032).


	Regarding claim 5, the modified Shende (Figures 1-18) teaches a plurality of second shims (Fig. 4, Part No. 25) (Para. 0027), the second shims being in an alternating arrangement with the shims (28) (Para. 0027).  


	Regarding claim 6, the modified Shende (Figures 1-18) teaches the second shims (Fig. 4, Part No. 25, 28) (Para. 0027) are arranged parallel to one another.  


	Regarding claim 9, the modified Shende (Figures 1-18) teaches the shims are arranged in order of ascending height from the front surface of the housing to the back surface of the housing (See figure 4).  


. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shende in view of Klein, further in view of Finnigan (5328185).

	Regarding claim 2, the modified Shende (Figures 1-18) teaches the handle includes a first curve (Fig. 1, Part No. 20). 
 	The modified Shende does not teach a second curve, the first curve being between the first end and the second curve, and the second curve being between the first curve and the second end.  
 	Finnigan (Figures 1-8) teaches a second curve (Fig. 6, Part No. 76), the first curve (Fig. 6, Part No. 80) being between the first end and the second curve (76), and the second curve (76) being between the first curve and the second end (Col. 4, Lines 55-61).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Shende with the second curve being between the first curve and the second end as taught by Finnigan as a means of providing a shaft of a training apparatus with first and second bends (Finnigan: Col. 4, Lines 55-61).



 	The modified Shende does not teach a second portion extending from the first curve to the second curve, and a third portion extending from the second curve to the second end, and the third portion extending substantially parallel to the back surface of the housing.  
	Finnigan (Figures 1-8) teaches a second portion extending from the first curve to the second curve, and a third portion extending from the second curve to the second end, the third portion extending substantially parallel to the back surface of the housing (Col. 4, Lines 55-61).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Shende with a second portion extending from the first curve to the second curve as taught by Finnigan as a means of providing a shaft of a training apparatus with first and second bends (Finnigan: Col. 4, Lines 55-61).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shende in view of Klein and Finnigan, further in view of White (5207625).

	Regarding claim 4, the modified Shende (Figures 1-18) teaches the handle includes a first portion extending from the first curve (Fig. 1, Part No. 20) to the first end, the first portion extending substantially perpendicular to the back surface of the housing. 

 	White (Figures 1-8) teaches support struts (Fig. 4, Part No. 42) extending from the back surface of the housing (20) to the first portion of the handle (Col. 3, Lines 50-57).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Shende with support struts extending from the back surface of the housing to the first portion of the handle as taught by White as a means of providing struts that contact the head of a swing training device (White: Col. 3, Lines 50-57).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shende in view of Klein, further in view of Tavares (20100016098).

	Regarding claim 7, the modified Shende (Figures 1-18) teaches a plurality of bolts (Fig. 2, Part No. 18; Fig. 3, Part No. 29) (Para. 0027-0028, 0029) extending through the shims. 
 	The modified Shende does not teach nuts attached to respective bolts.  
 	Tavares (Figures 1-6) teaches nuts attached to respective bolts (Para. 0037, 0044, 0054).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Shende with nuts attached to 


	Regarding claim 8, the modified Shende (Figures 1-18) teaches a plurality of bolts (Fig. 2, Part No. 18; Fig. 3, Part No. 29) (Para. 0027-0028, 0029) extending through the shims. 
 	The modified Shende does not teach the bolts and nuts are housed within the housing.  
	Tavares (Figures 1-6) teaches he bolts and nuts are housed within the housing (Para. 0037, 0044, 0054).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Shende with the bolts and nuts are housed within the housing as a means of using nuts and bolts to secure parts of a swing training device (Tavares: Para. 0037, 0044, 0054).
 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shende in view of Klein, further in view of Roach (20150045130).

	Regarding claim 11, the modified Shende (Figures 1-18) teaches a coaching tool for footwork development, comprising: a housing (Fig. 1, Part No. 12) supporting the shims, the housing having a top surface, a bottom surface opposite the top surface, a front surface, and a back surface opposite the front surface.

 	Roach (Figures 1-34) teaches a force sensor configured to identify a force applied to the housing (Para. 0148, 0150-0151).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Shende with a force sensor configured to identify a force applied to the housing as taught by Roach as a means of providing feedback to a user of a swing training device (Roach: Para. 0150-0151).


	Regarding claim 12, the modified Shende (Figures 1-18) teaches a coaching tool for footwork development, comprising: a housing (Fig. 1, Part No. 12) supporting the shims, the housing having a top surface, a bottom surface opposite the top surface, a front surface, and a back surface opposite the front surface.
 	The modified Shende does not teach a light-emitting source disposed in the housing, wherein, upon recognition of a force applied to the housing, the light-emitting source emits a light indicating to the user that the foot of the user is in an undesired location as it pertains to the footwork development.  
	Roach (Figures 1-34) teaches a light-emitting source disposed in the housing, wherein, upon recognition of a force applied to the housing, the light-emitting source emits a light indicating to the user that the foot of the user is in an undesired location as it pertains to the footwork development. (Para. 0150-0151, 0159).
in particular, as shown in FIG. 29, during a golf ball impact, a sizable force is applied to the face 216 as the golf ball 225 makes contact with the face 216, as indicated by arrow 226. In response, the face 216 may be configured to deflect a relatively small amount (e.g., 0.5 mm), as indicated by arrow 228. The one or more piezoelectric sensors 250 are configured to receive the deflection force from the face 216 and further generate an electrical signal or charge corresponding to the deflection force, and thus corresponding to the impact between the face 216 and golf ball 225. As described in greater detail herein, the electrical signal may then be used to provide visual feedback and/or an audible feedback to a golfer indicative of one or more characteristics of the impact between the ball striking face 216 and the golf ball 225.” It is noted that Roach teaches a force applied to a housing which results in visual and/or audio feedback to a user of the apparatus. Roach is fully capable the claim recitation of “the light-emitting source emits a light indicating to the user that the foot of the user is in an undesired location as it pertains to the footwork development” as a force applied by a user’s foot or body will result in deflection and audio/visual feedback. 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Shende with a light-emitting source disposed in the housing, wherein, upon recognition of a force applied to the housing, the 


	Regarding claim 13, the modified Shende (Figures 1-18) teaches a coaching tool for footwork development, comprising: a housing (Fig. 1, Part No. 12) supporting the shims, the housing having a top surface, a bottom surface opposite the top surface, a front surface, and a back surface opposite the front surface.
 	The modified Shende does not teach a sound-emitting source disposed in the housing, wherein, upon recognition of a force applied to the housing, the sound-emitting source emits a sound indicating to the user that the foot of the user is in an undesired location as it pertains to the footwork development.  
	Roach (Figures 1-34) teaches a sound-emitting source disposed in the housing, wherein, upon recognition of a force applied to the housing, the sound-emitting source emits a sound indicating to the user that the foot of the user is in an undesired location as it pertains to the footwork development (Para. 0150-0151, 0169).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Shende with a sound-emitting source disposed in the housing, wherein, upon recognition of a force applied to the housing, the sound-emitting source emits a sound as taught by Roach as a means of providing feedback to a user of a swing training device (Roach: Para. 0150-0151, 0169).



 	The modified Shende does not teach a sound-emitting source disposed in the housing, wherein, upon recognition of a force applied to the housing, the sound-emitting source emits a sound indicating to the user that the foot of the user is in an undesired location as it pertains to the footwork development.  
	Roach (Figures 1-34) teaches a sound-emitting source disposed in the housing, wherein, upon recognition of a force applied to the housing, the sound-emitting source emits a sound indicating to the user that the foot of the user is in an undesired location as it pertains to the footwork development (Para. 0150-0151, 0169).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Shende with a sound-emitting source disposed in the housing, wherein, upon recognition of a force applied to the housing, the sound-emitting source emits a sound as taught by Roach as a means of providing feedback to a user of a swing training device (Roach: Para. 0150-0151, 0169).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shende in view of Klein, further in view of Massey (20050153791).

	Regarding claim 15, the modified Shende (Figures 1-18) teaches a coaching tool for footwork development, comprising: a housing (Fig. 1, Part No. 12) supporting the 
 	The modified Shende does not teach wheels attached to one of the housing and the handle.  
 	Massey (Figures 1-7) teaches wheels attached to one of the housing and the handle (Para. 0008).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Shende with wheels attached to one of the housing and the handle as taught by Massey as a means of assisting in providing a swing in a straight line predetermined by the user of the swing training apparatus (Massey: Abstract; Para. 0008).


	Regarding claim 16, the modified Shende (Figures 1-18) teaches a coaching tool for footwork development, comprising: a housing (Fig. 1, Part No. 12) supporting the shims, the housing having a top surface, a bottom surface opposite the top surface, a front surface, and a back surface opposite the front surface; and a handle (Fig. 1, Part No. 4) (Para. 0027) extending from a first end to a second end.
 	The modified Shende does not teach skis attached to one of the housing and the handle.  
	Massey (Figures 1-7) teaches skis (Fig. 2, Part No. 2, 6, 5) attached to one of the housing and the handle (Para. 0008).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shende in view of Klein, further in view of Palumbo (20150072809).

	Regarding claim 17, the modified Shende (Figures 1-18) teaches a coaching tool for footwork development, comprising: handle (Fig. 1, Part No. 4) (Para. 0027) extending from a first end to a second end.
 	The modified Shende does not teach at least a portion of the handle is coated in a material with a greater grip than a material of the rest of the handle.
 	Palumbo (Figure 1) teaches at least a portion of the handle is coated in a material with a greater grip than a material of the rest of the handle (Para. 0004, 0096, 0099).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Shende with at least a portion of the handle is coated in a material with a greater grip than a material of the rest of the handle as taught by Palumbo as a means of providing portions of a handle with a gripping material for hands of a user (Palumbo: 0004, 0096, 0099).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711             
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711